                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Southern Division

CHRISTINA M.,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )   Civil Action No. CBD-17-2540
                                                )
NANCY A. BERRYHILL,                             )
                                                )
       Acting Commissioner,                     )
       Social Security Administration           )
                                                )
       Defendant.                               )
                                                )

                                MEMORANDUM OPINION

       Christina M. (“Plaintiff”) brought this action under 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of the Social Security Administration

(“Commissioner”). The Commissioner denied Plaintiff’s claim for a period of Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act. Before the Court are

Plaintiff’s Motion for Summary Judgment (“Plaintiff’s Motion”), ECF No. 15, and

Commissioner’s Motion for Summary Judgment (“Commissioner’s Motion”), ECF No. 16. The

Court has reviewed the motions, related memoranda, and the applicable law. No hearing is

deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons presented below, the Court

hereby DENIES Plaintiff's Motion and DENIES Commissioner’s Motion, but VACATES and

REMANDS the Administrative Law Judge’s decision pursuant to 42 U.S.C. § 405(g) for further

proceedings.




                                                1
   I.       Procedural Background

         On September 23, 2014, Plaintiff filed for DIB under Title II, alleging disability

beginning October 31, 2011. R. 15, 93-102, 105. Plaintiff alleged disability due to

“fibromyalgia, herniated discs, failed neck syndrome, chronic neck pain, limited use of left arm,

migraines, dizziness, vertigo, fatigue, depression, anxiety, concentration issues, and difficulty

standing or sitting for long periods of time.” R. 92-93, 104. Plaintiff’s claims were initially

denied on January 9, 2015, and upon reconsideration on January 28, 2015. R. 15, 101, 121-24,

104-17. An administrative hearing was held on January 31, 2017, R. 15, and on March 19, 2017,

the claim was denied. R. 15, 35. Plaintiff sought review by the Appeals Council, which

concluded on July 17, 2017, that there was no basis for granting the Request for Review. R. 1-3.

   II.      Standard of Review

         On appeal, the Court has the power to affirm, modify, or reverse the decision of the

administrative law judge (“ALJ”) “with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g) (2019). The Court must affirm the ALJ’s decision if it is supported by

substantial evidence and the ALJ applied the correct law. Id. (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall

be conclusive.”); see also Russell v. Comm’r of Soc. Sec., 440 F. App’x 163, 164 (4th Cir.

2011) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)). “In other words, if the

ALJ has done his or her job correctly and supported the decision reached with substantial

evidence, this Court cannot overturn the decision, even if it would have reached a contrary

result on the same evidence.” Schoofield v. Barnhart, 220 F. Supp. 2d 512, 515 (D. Md.

2002). Substantial evidence is “more than a mere scintilla.” Russell, 440 F. App’x at 164.

“It means such relevant evidence as a reasonable mind might accept as adequate to support



                                                  2
a conclusion.” Id. (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Hays,

907 F.2d at 1456 (quoting Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (internal

quotation marks omitted) (“It consists of more than a mere scintilla of evidence but may be

somewhat less than a preponderance. If there is evidence to justify a refusal to direct a

verdict were the case before a jury, then there is substantial evidence.”).

       The Court does not review the evidence presented below de novo, nor does the Court

“determine the weight of the evidence” or “substitute its judgment for that of the Secretary

if his decision is supported by substantial evidence.” Hays, 907 F.2d at 1456 (citations

omitted); see also Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972) (“[T]he

language of § [405(g)] precludes a de novo judicial proceeding and requires that the court

uphold the Secretary's decision even should the court disagree with such decision as long as

it is supported by ‘substantial evidence.’”). The ALJ, not the Court, has the responsibility to

make findings of fact and resolve evidentiary conflicts. Hays, 907 F.2d at 1456 (citations

omitted). If the ALJ’s factual finding, however, “was reached by means of an improper

standard or misapplication of the law,” then that finding is not binding on the Court.

Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987) (citations omitted).

       The Commissioner shall find a person legally disabled under Title II if she is unable “to

do any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a) (2012). The

Code of Federal Regulations outlines a five-step process that the Commissioner must follow to

determine if a claimant meets this definition:




                                                  3
   1) Determine whether the plaintiff is “doing substantial gainful activity.” 20 C.F.R.
      § 404.1520(a)(4)(i) (2012). If she is doing such activity, she is not disabled. If she is not
      doing such activity, proceed to step two.

   2) Determine whether the plaintiff has a “severe medically determinable physical or mental
      impairment that meets the duration requirement in § [404.1509], or a combination of
      impairments that is severe and meets the duration requirement.” 20 C.F.R.
      § 404.1520(a)(4)(ii) (2012). If she does not have such impairment or combination of
      impairments, she is not disabled. If she does meet these requirements, proceed to step
      three.

   3) Determine whether the plaintiff has an impairment that “meets or equals one of [the
      C.F.R.’s] listings in appendix 1 of this subpart and meets the duration requirement.” 20
      C.F.R. § 404.1520(a)(4)(iii) (2012). If she does have such impairment, she is disabled. If
      she does not, proceed to step four.

   4) Determine whether the plaintiff retains the “residual functional capacity” (“RFC”) to
      perform “past relevant work.” 20 C.F.R. § 404.1520(a)(4)(iv) (2012). If she can perform
      such work, she is not disabled. If she cannot, proceed to step five.

   5) Determine whether the plaintiff can perform other work, considering her RFC, age,
      education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) (2012). If she can
      perform other work, she is not disabled. If she cannot, she is disabled.

       Plaintiff has the burden to prove that she is disabled at steps one through four, and

Commissioner has the burden to prove that Plaintiff is not disabled at step five. Hunter v.

Sullivan, 993 F.2d 31, 35 (4th Cir. 1992).

       The RFC is an assessment that represents the most a claimant can still do despite any

physical and mental limitations on a “regular and continuing basis.” 20 C.F.R. § 404.1545(b)-(c)

(2012). In making this assessment, the ALJ must consider all relevant evidence of the claimant’s

impairments and any related symptoms. See 20 C.F.R. § 404.1545(a). The ALJ must present a

“narrative discussion describing how the evidence supports each conclusion, citing specific

medical facts (e.g. laboratory findings) and nonmedical evidence (e.g. daily activities,

observations),” and must then “explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” SSR 96-8p, 1996 WL 374184 at *7



                                                 4
(S.S.A.). “Ultimately, it is the duty of the [ALJ] reviewing the case, and not the responsibility of

the courts, to make findings of fact and to resolve conflicts of evidence.” Hays, 907 F.2d at 1456

(citing King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979)).

    III.      Analysis

           The ALJ evaluated Plaintiff’s claim using the five-step sequential evaluation process. R.

17-35. At step one, the ALJ determined that Plaintiff has not engaged in substantial gainful

activity since October 31, 2011. R. 15. At step two, under 20 C.F.R. § 404.1520(c), the ALJ

determined that Plaintiff has the following severe impairments: “degenerative disc disease of the

cervical spine, chronic pain syndrome, right shoulder impingement status-post surgery, sleep

apnea, depression, and anxiety.” R. 17. The ALJ stated that these impairments were “‘severe’”

as they “impose more than a slight limitation on the [Plaintiff’s] ability to perform basic work-

related activities.” Id.1 In step three, the ALJ determined that Plaintiff does not have an

impairment or a combination of impairments that meet or medically equal the severity of one of

the listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (20 C.F.R. §§ 404.1520(d),

404.1525, and 404.1526). R. 21. At step four, the ALJ determined that Plaintiff has the RFC to:

           [P]erform sedentary work as defined in 20 C.F.R. § 404.1567(a) except that she
           can frequently reach overhead and in all over directions with the bilateral upper
           extremities. The [Plaintiff] can never climb ladders or scaffolds, occasionally
           climb ramps and stairs, and occasionally balance, stop, kneel, crouch, and crawl.
           The [Plaintiff] can perform simple, routine tasks, not at a production pace. She
           can make simple work-related decisions. She can tolerate occasional changes in
           workplace settings and have occasional interaction with the public.




1
  The ALJ also noted that Plaintiff has been diagnosed with a variety of other impairments but
that these impairments were “non-severe” as they “cause[d] no more than minimal vocationally
relevant limitations, have not met the durational requirement, and/or are not fully supported by
the medical evidence of record.” R. 17-18.
                                                   5
R. 23. At step five, the ALJ determined that Plaintiff is unable to perform her past relevant work

as “a manager financial institutions, mortgage loan interviewer, and a composite job consisting

of customer service representative and mortgage loan closer.” R. 33-34. However, based upon

the testimony of the vocational expert (“VE”), the ALJ found that Plaintiff could perform jobs

that existed in significant number in the national economy and therefore Plaintiff was not

disabled. R. 34-35.

       On appeal, Plaintiff argues that the Court should enter judgment as a matter of law in her

favor, or in the alternative, remand this matter to the Social Security Administration for a new

administrative hearing, alleging that: 1) the ALJ failed to properly evaluate and discredit her

subjective assessment of the impact of her symptoms; 2) the ALJ’s decision to not assign

controlling weight to Plaintiff’s treating physician was not supported by a sufficient explanation;

and, 3) the ALJ failed to properly evaluate Plaintiff’s impairments under Listing 1.04A. Mem. in

Supp. of Pl.’s Mot. for Summary J. (“Pl’s Mem.”) 7-24. For the reasons set forth below, the

Court hereby DENIES Plaintiff's Motion, DENIES Commissioner’s Motion, VACATES the

ALJ’s decision, and REMANDS the matter for further proceedings.

       A. The ALJ improperly relied solely on objective evidence when evaluating Plaintiff’s
          subjective assessment of the impact of her symptom.

       Plaintiff argues that the ALJ “relied solely on the objective evidence of record to

improperly discount Plaintiff’s subjective symptoms . . . .” Pl.’s Mem. 24 (citing Lewis v.

Berryhill, 858 F.3d 858 (4th Cir. 2017)). According to Plaintiff, the ALJ “relied on

misapprehensions of the objective medical evidence to reject Plaintiff’s descriptions of the

intensity, persistence, and limiting effects of her chronic pain.” Pl.’s Mem. 19. Plaintiff asserts

that the ALJ “was not permitted to rely on Plaintiff’s unsuccessful attempts to perform various

daily chores to discredit her allegations of debilitating pain,” as the Fourth Circuit has stated that

                                                  6
“disability claimants should not be penalized for attempting to lead normal lives in the face of

their limitations.” Pl.’s Mem. 23 (citing Lewis, 858 F.3d 858). Commissioner counters that

there was a reasonable basis for the ALJ’s decision and it did not rely solely on objective

evidence to discount Plaintiff’s statements concerning pain. Mem. of Law in Support of Def.’s

Mot. for Summary J. (“Comm’r’s Mem.”) 7-10. Commissioner points out that the “housework”

at issue was lifting a mattress, and that the ALJ highlighted the event as “meaningfully

inconsistent with Plaintiff’s allegations.” Comm’r’s Mem. 9.

       In evaluating a claimant’s subjective complaints pursuant to 20 C.F.R. § 404.1529, the

ALJ is required to follow a two-step process. First, the ALJ must find that objective medical

evidence is present to show that a claimant has a medical impairment which could reasonably be

expected to produce the symptoms alleged. 20 C.F.R. § 404.1529(b). At the second step, the

ALJ must evaluate the intensity and persistence of a claimant’s symptoms to determine the

extent to which it affects her ability to work. 20 C.F.R. § 404.1529(c). This step requires the

ALJ to assess the credibility of the claimant’s statements about her symptoms and their effect on

her ability to perform work activities. E.g., Lewis, 858 F.3d at 866 (citing 20 C.F.R. §

404.1529(c)(4)). A claimant’s subjective statements about pain intensity or persistence “cannot

be discounted solely based on objective medical findings.” Id. Rather, if an ALJ finds that a

claimant’s statements are less than fully credible, he must support this conclusion by identifying

which statements he finds less than credible and explaining “how he decided which . . . to

believe and which to discredit.” Mascio v. Colvin, 780 F.3d 632, 640 (4th Cir. 2015).

       In the instant case, the ALJ found that based on the objective medical evidence,

Plaintiff’s impairments could “reasonably be expected to cause the alleged symptoms.” R. 24.

Neither Plaintiff nor Commissioner contends that this determination was made in error. The ALJ



                                                 7
then evaluated Plaintiff’s statements and determined that those “concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” R. 24. The ALJ went on to review Plaintiff’s

medical evidence extensively, noting any statements concerning pain and summarizing the

objective medical findings, but not drawing any specific conclusions concerning their credibility.

See R. 24-31. The ALJ finally concluded that:

       The medical evidence of record supports that the claimant has been treating for
       chronic pain since her motor vehicle accident in October 2011. However, the
       degree of alleged limitation is not entirely consistent with the evidence of record.
       The [Plaintiff’s] physical examinations show that she has reduced range of motion
       in the neck and shoulders, with diffuse tenderness to palpation. However, her
       exams show that she generally maintained full strength and sensation throughout
       with normal gait and no need for assistive devices. The undersigned notes that
       the [Plaintiff] was seen at urgent care in September 2016 with pain after doing
       housework, including lifting a mattress. The undersigned has considered the
       [Plaintiff’s] subjective complaints in limiting her to sedentary work activity. The
       objective findings of reduced shoulder range of motion support the [Plaintiff’s]
       reaching limitations and limitations on climbing ladders and scaffolds. The
       undersigned has also considered the [Plaintiff’s] obstructive sleep apnea in
       finding non-exertional limitations of simple, routine tasks not at production pace.
       The [Plaintiff] maintains the ability to perform substantial gainful activity.

R. 31 (record citations omitted). The Court finds that the ALJ failed to properly assess the

credibility of Plaintiff’s statements about her symptoms and their effect on her ability to perform

work activities. Specifically, the ALJ impermissibly relied solely upon objective medical

findings in determining Plaintiff’s statements were not credible. See R. 31 (stating “the degree

of alleged limitation is not entirely consistent with the evidence of the record” but only citing to

Plaintiff’s physical examination results as support for this determination). The ALJ further failed

to identify which of Plaintiff’s subjective statements were not credible and failed to explain why

he made that determination. See Mascio, 780 F.3d at 640 (ordering remand based on an ALJ’s

“lack of explanation” where it only included a “vague (and circular) boilerplate statement that



                                                  8
[the ALJ] did not believe any claims of limitations beyond what he found when considering [the

plaintiff’s RFC]”). While the ALJ here did “note[]” that Plaintiff “was seen at urgent care in

September 2016 with pain after doing housework, including lifting a mattress,” the ALJ failed to

explain how this event cast doubt on the credibility of Plaintiff’s statements concerning her

symptoms. R. 31. It is the ALJ’s responsibility, and not the Court’s, “to ‘build an accurate and

logical bridge from the evidence to his conclusion’ that [a claimant’s] testimony was not

credible.” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (remanding an ALJ’s denial of

disability and stating “if the ALJ decides to discredit [the plaintiff’s] testimony . . . it will be

incumbent on him to provide a clearer explanation of his reasons for doing so, such that it will

allow meaningful review of his decision”). Accordingly, remand is appropriate on this issue.

        B. The ALJ failed to provide a sufficient explanation for his decision to not assign
           controlling weight to Plaintiff’s treating physician.

        Plaintiff further asserts that the ALJ impermissibly “discounted the opinions of Plaintiff’s

treating physician, while relying solely on objective medical evidence.” Pl.’s Mem. 19 (citing

Lewis, 858 F.3d 858). Commissioner counters that there is no such prohibition when assigning

weight to a medical opinion. Comm’r’s Mem. 10-11. Commissioner highlights the fact that the

rule in Lewis is only applicable to discrediting subjective evidence of pain and that the Court

should not apply it to weighing medical opinions. Comm’r’s Mem. 11. While the Court agrees

with Commissioner that Lewis does not stand for the prohibition against ALJs relying solely

upon objective evidence when declining to accord a treating physician’s opinion controlling

weight, the Court will nonetheless review this issue under the appropriate standard.

        “The ALJ is required to give ‘controlling weight’ to opinions proffered by a claimant’s

treating physician so long as the opinion is ‘well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

                                                    9
[the claimant’s] case record.” Lewis, 858 F.3d at 867 (citing to 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2)); see also Sharp v. Colvin, 660 F. App’x 251, 256 (4th Cir. 2016) (same).

However, an ALJ is not bound by these findings. Sharp, 660 F. App’x at 256 (citing 20 C.F.R. §

404.1527(d)(1)). When reviewing a medical opinion before him, an ALJ can assign a lesser

degree of weight but must provide an explanation for this decision and support it with evidence

in the record. See Lewis, 858 F.3d at 867 (finding the ALJ’s rejection of the treating physician’s

opinion as “perfunctory” as his explanation “span[ned] only four lines and overlook[ed] critical

aspects of [the plaintiff’s medical treatment history”); see also, e.g., Sharp, 660 F. App’x at 257

(finding the ALJ’s reasoning that “the claimant’s reported limitations were not supported by [the

physician’s] office notes” was a sufficient explanation for the assignment of “little weight”).

       Here, Plaintiff’s treating physician, Dr. Mary E. Craig-Buckholtz, provided an

assessment of Plaintiff’s “ability to perform work-related activities.” R. 32; 1104-06. However,

the ALJ only accorded Dr. Craig-Buckholtz’s opinion “partial weight.” R. 32. In support of this

decision, the ALJ stated that “[t]he record supports that the claimant has some degree of

limitations, but does not support the opinion that the [Plaintiff] cannot perform work activity.”

R. 32. The ALJ also included citations to various records in evidence and summarized what

physical limitations those records did support. See R. 32 (noting the “physical examinations of

record” show normal to mild symptoms or conditions and a “reduced range of motion in the right

shoulder with positive impingement signs”). The Court finds the ALJ’s explanation is

insufficiently clear to support his decision to assign Plaintiff’s treating physician’s opinion less

than controlling weight. While the ALJ does cite to a significant number of documents in

evidence, the explanation tying how that evidence contradicts Dr. Craig-Buckholtz’s opinion is

vague and conclusory. “[A] proper RFC analysis has three components: (1) evidence, (2) logical



                                                  10
explanation, and (3) conclusion. The second component, the ALJ’s logical explanation, is just as

important as the other two.” Thomas v. Berryhill, No. 17-2215, 2019 WL 193948, at *3 (4th Cir.

Jan. 15, 2019), as amended (Feb. 22, 2019) (holding an ALJ “did not sufficiently explain how

she weighed significant evidence related to [a plaintiff’s] mental-health treatment” as she did not

explain why mental health findings by physicians treating the plaintiff’s chronic foot pain were

given the same weight as inconsistent findings by a licensed psychologist). In this case, the ALJ

afforded Dr. Craig-Buckholtz’s opinion “partial weight,” but the Court is unclear what portion of

her assessment the ALJ gave credence to. The ALJ gave no indication whether she believed Dr.

Craig-Buckholtz’s assertions concerning the lengths of time Plaintiff could remain in one

position (sitting, standing, etc.), the number of days Plaintiff would need to be absent from work

per month, or the impact the side effects of her medication might have on her ability to work.

See R. 32, 1104-06. Further, the ALJ did not address the caveat Dr. Craig-Buckholtz included at

the end of her assessment.2 While this caveat seems to preclude giving Dr. Craig-Buckholtz’s

opinion any weight, it is not the providence of the Court to engage in a reweighing of the

evidence. Hays, 907 F.2d at 1456 (citations omitted). Accordingly, upon remand, the ALJ is

directed to include additional logical explanations for why the evidence he cites leads him to the

determination of the weight he afforded to Plaintiff’s treating physician’s opinion.




2
    Specifically, Dr. Craig-Buckholtz included a handwritten statement that reads:

          Please be aware the above are based on limited evaluations. [Plaintiff’s] initial
          problems were related to an [unclear acronym] which we did not evaluate due to
          insurance reasons. Therefore, her ongoing issues with pain, radiculopathy and
          reduced function are already being evaluated by specialists. So I was not
          involved with most of her care for her disabling conditions.

R. 1106 (emphasis original).
                                                  11
        C. The ALJ failed to properly evaluate Plaintiff’s impairments under the requirements
           of Listing 1.04A.

        Plaintiff argues that the ALJ failed to properly evaluate her impairments under Listing

1.04A because the ALJ failed to identify what evidence supported his conclusion that Plaintiff

did not meet the criteria necessary for a finding of disability under that listing. Pl.’s Mem. 16.

Plaintiff asserts that the ALJ overlooked substantial evidence that Plaintiff had symptoms that

would fulfill the requirements under Listing 1.04A and failed to explain the contradictions

between his conclusion and these symptoms. Pl.’s Mem. 17. Commissioner counters that the

ALJ properly found that Plaintiff did not have an impairment that met or equaled the

requirements of Listing 1.04A. Comm’r’s Mem. 5-7. Specifically, Commissioner asserts that

the ALJ properly found Plaintiff did not meet the durational requirement of having a nerve

compression for a continuous 12-month period. Comm’r’s Mem. 5-7.

        At step three, an ALJ must assess a claimant’s impairments or combination of

impairments and determine whether they are of a severity to meet or medically equal the criteria

of an impairment listed in in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (20 C.F.R. §§ 404.1520(d),

404.1525, and 404.1526). Listing 1.04A is the regulation that “identif[ies] disorders of the spine

that merit a conclusive presumption of disability and an award of benefits.” Radford v. Colvin,

734 F. 3d 288, 290 (4th Cir. 2013). According to the regulation, an individual must have a

“[d]isorder[] of the spine . . . resulting in compromise of a nerve root . . . or the spinal cord.” 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04A. In addition, the claimant must meet one of the

following sets of criteria:

        A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
        pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
        weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
        involvement of the lower back, positive straight-leg raising test (sitting and supine);



                                                  12
       or

       B. Spinal arachnoiditis, confirmed by an operative note or pathology report of
       tissue biopsy, or by appropriate medically acceptable imaging, manifested by
       severe burning or painful dysesthesia, resulting in the need for changes in position
       or posture more than once every 2 hours;

       or

       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
       on appropriate medically acceptable imaging, manifested by chronic nonradicular
       pain and weakness, and resulting in inability to ambulate effectively, as defined in
       1.00B2b.

Id. In addition to showing the presence of each symptom, a claimant must show that she “has

suffered or can be expected to suffer from nerve root compression continuously for at least 12

months.” Radford, 734 F. 3d at 294. A claimant need not show the symptoms were present

“simultaneously,” in close proximity to one another, or even uninterrupted; rather, they may be

intermittent and a claimant may “prove a chronic condition by showing that he experienced the

symptoms ‘over a period of time,’ as evidenced by ‘a record of ongoing management and

evaluation.’” Id. (citations omitted).

       Here, the ALJ’s explanation for how he came to the conclusion that Plaintiff did not meet

the criteria for a finding of disability under Listing 1.04A was vague and conclusory. See R. 21-

22. Specifically, the ALJ’s explanation began with a recitation of the listing, including

subsections 1.04B and 1.04C. R. 21. The ALJ then proceeded to list the evidence in the record

he used to come to his conclusion. R. 21-22. While the ALJ noted various symptoms and

medical findings that were supported by the record, he did not delineate how those symptoms

excluded a finding under any of the subsections. R. 21-22. Finally, the ALJ concluded his

assessment with a single line: “The [Plaintiff’s] degenerative disc disease is not of the severity

required by the listings.” R. 22. This explanation is devoid of any of the discussion necessary



                                                 13
for a court to perform a proper review of the decision without being forced to overstep its role.

See Radford, 734 F.3d at 295 (citing Hines v. Bowen, 872 F.2d 56, 59 (4th Cir. 1989) (“The

record should include a discussion of which evidence the ALJ found credible and why, and

specific application of the pertinent legal requirements to the record evidence.”). While the

Commissioner claims the ALJ did discuss the criteria necessary to properly assess Plaintiff’s

impairments under Listing 1.04A, it does not appear within the section where that determination

was made and requires the Court to extrapolate from what the ALJ did say and apply it to the

evidence laid out. Comm’n Mem. 5-7. In contrast, Plaintiff undertook an exhaustive review of

the evidence in the record and compared it to the criteria in Listing 1.04A. Pl.’s Mem. 7-18.

Whether or not there is sufficient evidence to support a finding that the Plaintiff is disabled under

Listing 1.04A is of no consequence at this stage of review; the Court will not step into the

impermissible role of weighing or reweighing the evidence. See Hays, 907 F.2d at 1456.

Accordingly, remand is appropriate in these circumstances. Upon remand the ALJ should

reassess the evidence in the record under the standard articulated in Radford. The ALJ should

then provide a sufficient explanation for his determination, taking care to delineate what

evidence supports which conclusion and provide sufficient reasoning for coming to whatever

decision he does so that a reviewing court will be able to evaluate it.




                                                 14
    IV.      Conclusion

          Based on the foregoing, the Court hereby DENIES Plaintiff's Motion, DENIES

Commissioner’s Motion, VACATES the ALJ’s decision, and REMANDS this matter for further

proceedings in accordance with the instructions articulated in these findings and in this Court’s

prior rulings.



March 5, 2019                                                         /s/
                                                             Charles B. Day
                                                             United States Magistrate Judge

CBD/clc




                                                15
